Citation Nr: 0503012	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  96-37 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder as a consequence of herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
as a consequence of herbicide exposure.

3.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son

INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970. The questions at issue are on appeal from adverse 
determinations by the Phoenix, Arizona VA Regional Office. 

The veteran, his spouse, and his son testified at a hearing 
at the RO in April 1996. A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  A chronic pulmonary disorder was not present in service 
or manifested for many years thereafter, and is not shown to 
be otherwise related to service, to include as a consequence 
of inservice herbicide exposure.

2.  The veteran does not have diabetes mellitus.

3.  Hypertension is not secondary to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A pulmonary disorder as a consequence of herbicide 
exposure was not incurred in or aggravated by active service, 
and service incurrence may not be presumed. 38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2004).

2.  Diabetes mellitus as a consequence of herbicide exposure 
was not incurred in or aggravated by active service, and 
service incurrence may not be presumed. 38 U.S.C.A. §§ 1110, 
1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313.

3.  Hypertension is not proximately due to or the result of a 
service-connected disability. 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in May 
2004, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The May 2004 letter also advised 
the veteran to let VA know if there was "any additional 
evidence or information" that he thought would help support 
his claim.  

Notice fully complying the provisions of the VCAA was not 
provided to the veteran until May 2004, long after the rating 
decisions on appeal. Therefore, the veteran did not receive 
proper VCAA notice prior to the initial rating decision 
denying his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 
The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The VCAA places an 
enhanced duty on VA to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the RO has obtained all 
available post-service VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Background 

The veteran's service medical records, including the report 
of his separation examination in October 1970, are completely 
negative for any evidence of a chronic pulmonary disorder, 
diabetes mellitus, or hypertension.  

The post-service treatment records, dated from March 1976, 
contain reports of inpatient and frequent outpatient visits 
for respiratory complaints, beginning in 1979.  Those reports 
note various diagnoses, including asthma, bronchitis, and 
reactive airway disease.  One examiner indicated that it was 
possibly due to occupational hazards (after service, the 
veteran worked for a time in a uranium mine).  None of the 
records notes any earlier date of onset for the disorder or 
attributes it to exposure to herbicide or to any other 
incident of service.  

None of the post-service treatment records reflects a 
diagnosis of diabetes mellitus or even a suspicion of a 
diagnosis of diabetes mellitus; neither do they contain 
notation of an increased blood sugar.  

At the time of a VA compensation examination in July 1980, 
the veteran reported that he had been informed that he had 
borderline hypertension.  His blood pressure was noted to be 
140/90 and the examiner recorded a diagnosis of borderline 
hypertension.  During a VA hospitalization in July 1990, the 
veteran's blood pressure was noted to be 120/70; the examiner 
did not record a history of hypertension or otherwise comment 
on the veteran's blood pressure.  A VA general medical 
examiner in May 1992 noted the veteran's "history" of 
hypertension, but stated that the veteran reported that he 
was unaware of any such condition; the examiner indicated 
that, clinically, there was no evidence of hypertension at 
that time.  

Another VA compensation examination was conducted in April 
1995.  The veteran reported that high blood pressure had 
first been detected three years earlier, but it had never 
been very high and had not required medication.  On 
examination, his blood pressure varied from 128/84 to 144/90; 
the examiner diagnosed mild hypertension.  The veteran also 
reported that he had been told two years previously that he 
had diabetes mellitus.  He stated that, although he had been 
started on oral medication, it was discontinued after about 
one year and that he was then only on a diabetic diet.  The 
examiner noted that the veteran's blood glucose was mildly 
elevated and he diagnosed mild diabetes mellitus.  

In April 1996, the veteran and his wife and son testified at 
a personal hearing before a hearing officer at the RO.  At 
that time, only the veteran's claim regarding service 
connection for a pulmonary disorder had been considered and 
the testimony concerned only that issue.  The veteran 
testified that, one month after his separation from service, 
he was hospitalized for treatment for breathing problems; the 
treatment included antibiotics.  He stated that he developed 
pneumonia in January 1971 and was again treated in the 
outpatient clinic with antibiotics.  He reported that he 
began ongoing treatment for his breathing problems in March 
1971.  The hearing officer noted that, when the veteran first 
filed a claim for service connection in 1980, he stated that 
he first developed difficulty breathing in 1975.  The veteran 
indicated that his efforts to obtain copies of the treatment 
records in the early 1970s had been unsuccessful, that the 
records were no longer available.  The veteran's wife 
testified that she had met the veteran in 1974 and that he 
was having breathing problems at that time.  

A private physician examined the veteran in December 1996, 
primarily to assess his pulmonary disorder.  The report of 
that examination does not mention any history of or current 
hypertension or diabetes mellitus.  The veteran's blood 
pressure was noted to be 120/70.  

A February 2003 VA examiner noted that the veteran had been 
examined in May 2002 and that his blood pressure at that time 
was normal.  The veteran reported, however, that he had been 
on medication for hypertension for the previous eight or nine 
months, although he could not recall the name of the 
medication.  The veteran also stated that he had had diabetes 
since 1996, but that it was not felt to have been severe 
enough to be treated.  On examination, the veteran's blood 
pressure was 147/93 and his fasting blood sugar was 110.  The 
examiner indicated that the veteran had not taken his blood 
pressure medication that day, but that, in general, his blood 
pressure had been well controlled since 2000.  He also stated 
that there was no documented evidence that the veteran had 
diabetes.  He further commented that it was "not at all 
likely" that the veteran's hypertension was secondary to 
diabetes, "in any event."  

Another VA pulmonary examination was conducted in July 2003.  
That examiner diagnosed bronchial asthma.  He also commented 
that, after reviewing the claims file and the conditions that 
may be presumed to be caused by Agent Orange, it was less 
likely than not that the veteran's asthma was causally 
related to Agent Orange exposure.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. §§ 3.310.  Moreover, where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.307(a)(6)(iii) (2003).  The VA General Counsel has held 
that service on a deep-water naval vessel "off the shore" 
of Vietnam, in and off itself, may not be considered service 
in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A).  VA O.G.C. Prec. Op. No. 27-97 (July 23, 1997).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The veteran essentially maintains that he developed a chronic 
respiratory condition and diabetes mellitus as a consequence 
of exposure to herbicides in Vietnam. It further is his 
position that he has hypertension secondary to diabetes. In 
reaching its decision, the Board acknowledges that he did 
serve in Vietnam and thus is presumed to have been exposed to 
Agent Orange, a herbicide. 

A review of the above evidence reveals that the veteran has 
consistently reported a history of the onset of respiratory 
problems no earlier than 1985, well over a decade after his 
separation from service. His pulmonary condition has been 
primarily diagnosed as COPD, asthma or bronchial asthma, none 
of which is recognized presumptively as due to herbicide 
exposure. See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.309(e). No 
competent medical opinion or other medical evidence relating 
the veteran's pulmonary condition to his period of military 
service, to include herbicide exposure, has been submitted. 
To the contrary, the VA physician who examined the veteran 
and reviewed the record in July 2003 concluded that it was 
less likely than not that the veteran's condition, asthma, 
was related to Agent Orange exposure. As a result, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a pulmonary disorder, which 
therefore must be denied. 38 U.S.C.A. §§ 1110, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In this case, albeit the veteran has given a history of 
diabetes mellitus, which is a presumptive disease under 
38 C.F.R. § 3.309(e), the evidence fails to establish that he 
actually has this disease. In February 2003, the VA physician 
who examined the veteran stated that the medical record did 
not show evidence of diabetes. The physician added that the 
veteran's hypertension was not secondary to diabetes in any 
event. No medical opinion or other competent medical evidence 
to support the veteran's assertions has been presented. 
Accordingly, the Board concludes that service connection for 
diabetes and hypertension is not in order. 38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.313.


ORDER

Service connection for a pulmonary disorder as a consequence 
of herbicide exposure is denied.

Service connection for diabetes mellitus as a consequence of 
herbicide exposure is denied.

Service connection for hypertension secondary to diabetes 
mellitus is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


